Exhibit 10.1

 

AMENDMENT #3 TO
QTS REALTY TRUST, INC.

2013 EQUITY INCENTIVE PLAN

 

1.              Section 4.1 of the QTS Realty Trust, Inc. 2013 Equity Incentive
Plan (the “Plan”) is hereby amended to delete Section 4.1 in its entirety and
replace it with the following:

 

“4.1                        Number of Shares Available for Awards.

 

Subject to adjustment as provided in Section 18, effective May 9, 2019, the
number of Shares available for issuance under the Plan shall be increased by One
Million, One Hundred Ten Thousand (1,110,000) Shares to a total of  Five
Million, Eight Hundred Sixty Thousand (5,860,000). Subject to adjustment as
provided in Section 18, the number of Shares available for issuance as Incentive
Share Options shall be Five Million, Eight Hundred Sixty Thousand (5,860,000).
Shares issued or to be issued under the Plan shall be authorized but unissued
shares or treasury Shares or any combination of the foregoing, as may be
determined from time to time by the Board or by the Committee.”

 

2.              Section 6.2 of the Plan is hereby amended to delete Section 6.2
in its entirety and replace it with the following:

 

“6.2                         Limitation on Shares Subject to Awards and Cash
Awards.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act and the transition period under Treasury
Regulation Section 1.162-27(f)(2) has lapsed or does not apply:

 

(i)            the maximum number of Shares subject to Options or SARs that can
be granted under the Plan to any person eligible for an Award under Section 6,
other than an Outside Director, is four hundred fifty thousand (450,000) Shares
in a calendar year;

 

(ii)           the maximum number of Shares that can be granted under the Plan
pursuant to an Award subject to time-based vesting, other than pursuant to an
Option or SARs, to any person eligible for an Award under Section 6, other than
an Outside Director, is two hundred twenty-five thousand (225,000) Shares in a
calendar year;

 

(iii)          the maximum number of Shares that can be granted under the Plan
pursuant to any Performance Award to any to any person eligible for an Award
under Section 6, other than an Outside Director, is seven hundred fifty thousand
(750,000) Shares in a calendar year;

 

(iv)          notwithstanding the foregoing, the maximum number of Shares
subject to Awards that can be granted under the Plan to any person eligible for
an Award under Section 6, other than an Outside Director, in the calendar year
that the person is first employed by the Company or its

 

--------------------------------------------------------------------------------



 

Affiliates shall be three times the number set forth in each of paragraphs (i),
(ii) and (iii) above;

 

(v)           the total value of the Awards granted during a single calendar
year to any Outside Director (calculating the value of any such Awards based on
the grant date fair value of such Awards for financial reporting purposes),
taken together with any cash retainers paid to such Outside Director during the
calendar year, shall not exceed seven hundred fifty thousand Dollars ($750,000);
provided, that in any calendar year that an Outside Director is first providing
Service as an Outside Director, the foregoing limit shall be one million Dollars
($1,000,000); and

 

(vi)          the maximum amount that may be paid as an Annual Incentive Award
in a calendar year to any person eligible for an Award, other than an Outside
Director, shall be five million Dollars ($5,000,000) and the maximum amount that
may be paid as a cash-settled Performance Award in respect of a performance
period by any person eligible for an Award, other than an Outside Director,
shall be five million Dollars ($5,000,000).

 

The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 18.”

 

3.              This Amendment shall become effective upon receipt of the
necessary approval of the stockholders of QTS Realty Trust, Inc. (the “Company”)
at the Company’s 2019 Annual Meeting of Stockholders.

 

4.              Except as set forth above, the terms of the Plan shall be
unchanged.

 

 

 

QTS Realty Trust, Inc.

 

 

 

 

 

 

By:

/s/ Shirley E. Goza

 

Name:

Shirley E. Goza

 

Title:

Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------